Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LINEAR VIBRATION MOTOR HAVING ACCOMODATION SPACES PROVIDED FOR MAGNETS IN A SUPPORT MEMBER.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, line 4, “an elastic par for suspending the vibrating unit” should read --an elastic part for suspending the vibrating unit--. 
In claim 8, line 3, “from the t least one magnet” should read --from the at least one magnet--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A linear vibration motor including: a housing with a first accommodation space; a vibrating unit in the first accommodation space; an elastic part for suspending the vibrating unit in the first accommodation space; a coil assembly fixed to the housing for driving the vibrating unit to vibrate; wherein the vibrating unit comprises a support connected with the elastic part, and includes a top wall arranged perpendicularly to a vibrating direction of the vibrating unit, a side wall bending and extending from a periphery of the top wall, a through hole penetrating the top wall, and two separation walls respectively bending and extending from the two opposite sides of the through hole; the top wall and the side wall enclosing to form a second accommodation space which is divided by the two separation walls into a main accommodation space and two auxiliary accommodation spaces located at the two opposite sides of the main accommodation space; the main accommodation space being disposed opposite to and communicated with the through hole; and wherein the linear vibration motor further comprises at least one weight block accommodated and fixed in the auxiliary accommodation spaces, and at least one magnet respectively fixed to the support; the at least one magnet being located in the main accommodation space and closely fixed to the separation walls.”
Hua et al. (US 2018/0297069) is cited as prior art most closely related to the claimed invention.

The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (US 2020/0044528) teaches a vibration motor having a housing, an elastic part, and a support, the elastic part and support forming a vibrating member; a coil disposed in the housing.
Xu et al. (US 2018/0297078) teaches a vibration motor having a housing, an elastic part, and a support, the elastic part and support forming a vibrating member; a coil disposed in the housing.
Huang et al. (US 2018/0297067) teaches a vibration motor having a housing, an elastic part, and a support, the elastic part and support forming a vibrating member; a coil disposed in the housing.
This application is in condition for allowance except for the following formal matters: 
-The Objection to the Title
-The Objection to Claims 1 and 8
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832